Citation Nr: 1721776	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee osteoarthritis, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected right ankle degenerative joint disease, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for service-connected chronic persistent metatarsalgia of the right foot (right foot disability), currently rated 10 percent disabling. 

4.  Entitlement to an increased rating for service-connected left foot degenerative joint disease (left foot disability), currently rated 10 percent disabling.

5.  Entitlement to a temporary total rating for convalescence in excess of January 7, 2011 to March 31, 2011 and May 11, 2011 to June 30, 2011, following January 7, 2011 and February 23, 2011 right foot surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ) in August 2013.  These matters were previously before the Board in August 2014.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary.

There appear to be outstanding VA records.  Specifically, an April 11, 2011         VA treatment record noted that the Veteran was six weeks status post right 2nd proximal interphalangeal (PIP) joint arthrodesis and was being referred for physical therapy.  An April 12, 2011 VA physical therapy consult note indicates that the Veteran would receive non-VA skilled physical therapy and that records from the non-VA provider, including the initial evaluation, progress notes, and discharge notes, would be reviewed and scanned into "CPRS."  Additionally, a January 10, 2011 VA record indicates that a January 7, 2011 surgery note was scanned into the electronic record.  However, the claims file does not contain the referenced fee basis physical therapy records or surgery note.  The claims file also contains a June 2015 correspondence from a VA vocational rehabilitation specialist indicating that the Veteran received VA vocational rehabilitation during the pendency of the appeal.  To date, the Veteran's complete vocational rehabilitation folder has not been associated with the record.  Finally, the record suggests that the Veteran receives ongoing VA treatment.  Accordingly, on remand the all outstanding fee basis physical therapy records, the January 7, 2011 surgery note, the Veteran's complete vocational rehabilitation file, and any updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There appear to be outstanding private treatment records.  In July 2015, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain treatment records from Central Florida MRI and Hill Orthopedic.  To date, treatment records from these providers have not been requested or otherwise obtained.  Accordingly, on remand reasonable efforts should be made to obtain any relevant private treatment records, including records from the aforementioned providers.  

In accordance with the August 2014 remand, the Veteran was afforded VA knee and ankle examinations in July 2015.  Subsequent to those examinations, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  The July 2015 VA knee and ankle examination reports do not contain the requisite findings.  Accordingly, on remand the Veteran should be afforded a contemporaneous VA knee and ankle examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records dated since October 13, 2015, as well as the outstanding fee basis physical therapy records referenced in the April 12,     2011 VA treatment record and the scanned surgery      note referenced in the January 10, 2011 VA treatment record.

2.  Ask the Veteran to provide a completed release       form with the names and addresses of all medical          care providers who have treated him for his disabilities    on appeal, to include Central Florida MRI and Hill Orthopedic.  After securing any necessary releases, the AOJ should request any relevant records identified.  If   any requested records are unavailable, the Veteran should be notified of such.

3.  Associate the Veteran's VA vocational rehabilitation counseling folder with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left knee disability.  The claims file should       be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for the Veteran's left knee, and it should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left knee due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Schedule the Veteran for a VA ankle examination to determine the current severity of his right ankle disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for both ankles.  The examiner is to report the range of motion measurements in degrees for both ankles to permit comparison.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right ankle due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  After completing the requested actions, the AOJ should readjudicate the claims on appeal.  The AOJ should be mindful of the amputation rule under 38 C.F.R. § 4.68 regarding the adjudication of the Veteran's right ankle and foot disabilities as right leg conditions already combine to a 60 percent rating equivalent to an above knee amputation).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




